 4:18-cv-03128-RGK-MDN Doc # 85 Filed: 05/20/20 Page 1 of 1 - Page ID # 1060




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

BARBARA PERRY,                                        4:18CV3128

                  Plaintiff,
                                                      JUDGMENT
      vs.

ZOETIS LLC,

                  Defendant.


     Pursuant to the court’s Memorandum and Order filed this date,

      JUDGMENT IS ENTERED providing that Plaintiff’s action is dismissed with
prejudice.

     Dated this 20th day of May, 2020.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge
